Citation Nr: 1519744	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  07-36 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an initial rating higher than 70 percent for major depressive disorder (MDD).

4.  Entitlement to an increased rating for lumbosacral strain, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1953 to October 1957.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which, in relevant part, denied entitlement to service connection for bilateral hearing loss disability and TDIU.

In September 2010, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

In a November 2010 decision, the Board, among other things, denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and entitlement to a TDIU.

In June 2011, United States Court of Appeals for Veterans Claims (the Court) granted a Joint Motion by counsel for the Veteran and VA to vacate its November 2010 decision and remanded the claims to the Board.

In September 2012, the Board denied the claims.  In a June 2014 memorandum decision, the Court vacated the Board's decision and remanded the claims to the Board. 

Separately, in May 2013, the RO, among other things, granted entitlement to service connection for MDD and denied an increased rating for lumbosacral strain.  In a June 2014 letter in the VBMS file, the Veteran's attorney disagreed with the initial rating assigned for MDD and the denial of an increased rating for lumbosacral strain. 

The issues of entitlement to a higher initial rating for MDD, an increased rating for lumbosacral strain, and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's bilateral hearing loss disability is related to in-service acoustic trauma.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385.


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Veteran has been diagnosed with bilateral hearing loss disability as defined in the applicable regulation, see 38 C.F.R. § 3.385, and suffered acoustic trauma in service.  The dispositive issue in this case is whether there is a relationship between the two.

There are three probative medical opinions on this question.  In April 2010, a VA physician opined that the Veteran's hearing loss was not related to service because it began many years thereafter (the Veteran had made statements indicating his hearing loss began in the 1970s but later said that it began earlier).  In January 2012, Dr. P.C. opined that the Veteran's hearing loss was related to service, noting that there was disagreement between the Veteran and his friends and family members as to when his hearing loss began and that a person's hearing loss might develop slowly and he might not immediately notice it.  In June 2012, a VA otolaryngologist opined that if she had to accept that the onset of the Veteran's hearing loss was in the 1970s or 1980s, the Veteran's hearing loss was not likely related to service.

The Veteran has given inconsistent statements as to the onset of his hearing loss but also has cognitive impairment and the lay statements reflect that the hearing loss may have begun earlier than first indicated by the Veteran.  As there are multiple probative medical opinions both for and against, and the Board cannot say that any of these opinions are necessarily based on an inaccurate factual premise, the evidence is approximately evenly balanced as to whether the Veteran's bilateral hearing loss is related to the acoustic trauma he suffered in service.  As the benefit of the doubt doctrine requires that the reasonable doubt created by this relative equipoise in the evidence be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.


REMAND

As noted above, the Veteran has filed a timely notice of disagreement with the initial rating assigned for MDD and the denial of an increased rating for lumbosacral strain.  It does not appear from the physical or Virtual VA or VBMS files that a statement of the case (SOC) has yet been issued.  Thus, a remand is necessary to correct this procedural deficiency before these claims can be adjudicated by the Board.  See 38 C.F.R. § 19.9(c) (2014), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to these matters.

In addition, as noted by the Court in its memorandum decision, the issues of entitlement to service connection for bilateral hearing loss disability and TDIU are inextricably intertwined.  As the Board has granted entitlement to service connection for bilateral hearing loss disability and the RO has granted entitlement to service connection for MDD, these disabilities should be considered by the AOJ in the first instance in determining whether a TDIU is warranted.  A remand is therefore warranted on the issue of entitlement to a TDIU.

Accordingly, the claims for a higher initial rating for MDD, an increased rating for lumbosacral strain, and the issue of entitlement to a TDIU are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a SOC on the issues of entitlement to an initial rating higher than 70 percent for MDD and an increased rating for lumbosacral strain, currently rated 20 percent.  Notify the Veteran and his attorney that a timely substantive appeal is required to complete an appeal on these issues and afford them an appropriate amount of time to do so.  Thereafter, return the case to the Board in compliance with the appropriate appellate procedures, if in order.

2.  Readjudicate the issue of entitlement to a TDIU in light of the additional adjudicatory actions and evidence that has been received since the most recent supplemental statement of the case.  If this benefit remains denied, furnish the Veteran and his attorney a supplemental SOC case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


